DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
            The amendment filed 01/27/2021 has been entered.  Claims 1-4 and 6-20 remain pending in the application.  Claims 12-15 and 20 remain withdrawn from consideration.  
The previous objections to the specification are withdrawn in light of Applicant's amendment to the specification.  
The previous 35 USC 112 rejections of Claims 6-9 and 16-17 are withdrawn in light of Applicant’s amendment to Claim 6.


	Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the “heater” (in Claims 18 and 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  (See response to arguments below for more discussion.)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Such claim limitation(s) is/are: “a control arrangement” in Claim 6, line 2.  (See response to arguments below for more discussion.)
It is noted, that “the heating device” in Claim 18, line 6, in not interpreted under 112(f) because the claim recites sufficient structure, i.e. “a heater” to  perform the function i.e. heating.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 18, line 6, recitation of “the heating device” lacks antecedent basis.  This limitation would be clearer if rewritten as --a heating device--. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinn et al. 5,785,013.

With respect to Claim 1, Sinn et al. disclose an electric fluid pump 1 comprising: a pump housing 5/26; and an electric motor 3 arranged in the pump housing (see sole Figure); wherein a rotor 9 of the electric motor 3 has a rotor shaft 13 and is mounted in 
    PNG
    media_image1.png
    767
    978
    media_image1.png
    Greyscale


With respect to Claim 2, as it depends from Claim 1, Sinn et al. disclose the first bearing collar 12’ is formed integrally (“incorporates”, Column 2, lines 57-58) on the pump housing 5/26, and a first shaft bearing 12 receiving the rotor shaft 13 is arranged in a manner butting against an inner face (face of 12’ in contact with O.D. of 12, see sole Figure) of the first bearing collar 12’.

With respect to Claim 4, as it depends from Claim 1, Sinn et al. disclose the pump housing 5/26 has an at least regionally cylindrical housing bottom part 26 encasing the stator body 15/6/14, wherein a diameter (O.D. of 26) of the cylindrical housing bottom part 26 is greater than a spacing (width of 5, the width of 5 is about the same as the length of 30 which is clearly seen in the sole Figure to be less 

With respect to Claim 6, as it depends from Claim 1, Sinn et al. disclose a control arrangement (18 see Column 3, lines 1-2; interpreted under 112(f) as a control board, see instant disclosure Paragraph 0014, line 3, corrected as published) clamped (via 14/17) in the pump housing 5/26 in such a manner that a fixing opening (maximum I.D. of 5) is around the fixing collar (left side of 6 to left of 9 in sole Figure, the maximum I.D. of 5 is around the left side of 6) of the stator body 15/6/14 and perpendicular (maximum I.D. of 5 is perpendicular to 13, see sole Figure) to the rotor shaft 13 between the fixing collar (left side of 6) and the pump housing 5/26.

With respect to Claim 7, as it depends from Claim 6, Sinn et al. disclose the first bearing collar 12’ passes through (the bottom of 12’ passes through the maximum I.D. of 5) fixing opening (maximum I.D. of 5).

With respect to Claim 8, as it depends from Claim 6, Sinn et al. disclose a diameter of the fixing opening (maximum I.D. of 5) is independent (all the diameters are different, see sole Figure) of an inside diameter (I.D. of 6) of the stator body 15/6/14 and the maximum diameter (O.D. of 9) of the rotor 9 (the maximum I.D of 5 can change without changing the I.D of 6 and O.D. of 9, see sole Figure).



With respect to Claim 16, as it depends from Claim 6, Sinn et al. disclose the control arrangement 18 includes a control board (Column 3, lines 1-2).  It is noted that Claim 16, is not interpreted under 112(f) because the claim recites sufficient structure, i.e. control board, to accomplish the function.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn et al. (previously mentioned), in view of Hyland US 5,009,578.

With respect to Claim 3, as it depends from Claim 1, although Sinn et al. disclose most of the limitations of the claim, including a first bearing collar, Sinn et al. is silent on 

With respect to Claim 10, as it depends from Claim 1, although Sinn et al. disclose most of the limitations of the claim, including the pump housing 5/26 has a second bearing collar (portion of 7 surrounding 8, hereafter 8’), which is formed in the pump housing in a manner facing away from the first bearing collar 12’, wherein a second shaft bearing 8 receiving the rotor shaft 13 is arranged in a manner butting against an inner face (surface of 7 in contact with O.D. of 8 in sole Figure) of the second bearing collar 8’; Sinn et al. is silent on the second bearing collar is formed integrally on the bottom side of the pump housing.  Hyland disclosing a motor driven pump, specifically teach a second bearing collar 73 which is formed integrally (“welding”, Column 4, lines 62-64) on a bottom side (right side of Figure 1, landscape view) of a pump housing 11/14/20/19.  Hyland teaches the second bearing collar formed integrally on the bottom side of the pump housing advantageously extended service life (Column 3, lines 1-4).  Therefore, it would have been obvious to one of ordinary skill in the art, 

With respect to Claim 11, as it depends from Claim 10, Hyland further discloses the second bearing collar 73 is arranged around a press opening (inside 16, see Figure 1) in the pump housing 11/14/20/19, wherein the press opening is closable with a housing plug 21.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sinn et al. (previously mentioned), in view of Kellermann 2010/0118503.

With respect to Claim 17, as it depends from Claim 16, although Sinn et al. disclose most of the limitations of the claim, including the control arrangement 18 has an electronic component (“power electronic circuit means thereon”) fixed to the control board (Column 3, lines 1-2); Sinn et al. is silent on the electronic component passing through the control board at least regionally through a component opening in the control board.  Kellermann disclosing a motor driven pump (see Figure 1) specifically teach an electronic component 8 passing through the control board 2 at least regionally (see Figure 2) through a component opening 5 in the control board 2.  Kellermann teach the component opening advantageously guaranteed a reliable electrical connection (Paragraph 0017, lines 9-11).  Therefore, it would have been obvious to one of ordinary .


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn et al. (previously mentioned), in view of Rocchitelli US 4,508,957.

With respect to Claim 18, as it depends from Claim 1, although Sinn et al. disclose most of the limitations of the claim, including a fluid pump 1, Sinn et al. is silent on the stator body is formed from a thermally conductive plastic such that when a voltage that is too high relative to a speed of the electric motor is applied to the stator, any excess power that is generated is able to be emitted as a heat output to a fluid to be pumped, via the stator body; or the fluid pump has a heater fixed in the fluid pump such that the fluid to be pumped is able to flow around the heating device.  Rocchitelli disclosing a fluid pump (see Figure 7), specifically teach the stator body is formed from a thermally conductive plastic such that when a voltage that is too high relative to a speed of the electric motor is applied to the stator, any excess power that is generated is able to be emitted as a heat output to a fluid to be pumped, via the stator body; or the fluid pump 50/52/23/22 has a heater 36, fixed in the fluid pump (see Figure 7) such that the fluid to be pumped (fluid in channels 26/27 in Figure 7) is able to flow around (see channels 24/25) the heating device (heater 36).  Rocchitelli teaches the fluid flowing around the heating device advantageously raised the temperature of the fluid (Column 

With respect to Claim 19, as it depends from Claim 18, Rocchitelli further teaches the heater 36 includes at least one PTC element (see Figure 7).  It is noted that Claim 19, is not interpreted under 112(f) because the claim recites sufficient structure, i.e. “PTC element” to accomplish the function.


Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive.

In response to Applicant’s arguments, see Remarks, Page 9, lines 11-19, with respect to the previous drawing objections, namely the claimed heater (Claims 18-19), does not have to be shown in the drawings because, “is not necessary for a skilled artisan to understand the recited subject matter”, this is correct, if only an understanding of the subject matter is required.  However, because the limitations are in the claims, CFR 1.83 requires that  the “drawing … must show every feature of the invention specified in the claims”.  While the statue allows for limitations “not essential for a proper understanding of the invention” to be depicted in graphical symbols or labels, all 
Further, it is noted, that while a heater, maybe old an well known in the art, and CFR 1.83 allows for a symbol or label to be used; “a heater fixed in the fluid pump such that the fluid to be pumped is able to flow around the heating device” requires more the a mere label; some form of symbol with flow lines is required.

In response to Applicant’s arguments, see Remarks, Page 10, lines 10-18, namely the term “control arrangement” should not be interpreted under 112(f), the limitation “control arrangement” does not use the terms means or step, however the term “arrangement” is considered a generic placeholder modified by functional language, i.e. control.  Further the generic placeholder is not modified by sufficient structure to perform the claimed function, namely control.  Applicants content that the term “control arrangement” is a structural element that is limited by the fixing opening, however, the claim does not provide a connection between the fixing opening and control arrangement.  The claim requires the control arrangement to be clamp to the housing and the fixing opening to be around the fixing collar.  There is no limitation that the fixing opening is a part of the  “control arrangement”.  One of ordinary skill in the art, is unapprised to how clamping an arrangement to the housing can control anything?

In response to Applicant’s arguments, see Remarks, Page 10, lines 25 to Page 11, last paragraph, with respect to Claims 6 and 8, rejected under 35 USC 112(b), these 

In response to Applicant’s arguments, see Remarks, Page 12, line 1 to Page 13, line 3, namely, Sinn et al. does not disclose “a fixing collar, which is fixed to a radially outer face of the first bearing collar”, as cited in Claim 5 in the previous Office action, Page 11, third paragraph, this is not the case.  Applicant’s arguments are based on the assumption that Sinn et al. “fixing collar” (identified in the previous Office action, see Page 11, lines 13-16, as “left side of 6 to left of 9 in sole Figure”) is element 10 (identified in the previous Office action as the “wet region”, see Page 10, line 6); and suggest Sinn’s fixing collar” “is an open space and not an actual physical element (i.e. collar)” (Remarks, Page 12, line 16).
However, as cited in the previous Office action, Page 11, lines 13-16, the “fixing collar” disclosed by Sinn et al. is the “left side of 6” which is a “physical element”.  As clearly cited in the previous Office action, the sole Figure was viewed in “landscape view, note the landscape view of the sole Figure is the same as the cover figure”, (Page 10, lines 8-9).  The “fixing collar” is clearly seen in the sole Figure, as the portion of 6 located between 5 and the left side of 9.  This is identical to Applicant’s “fixing collar 21” in Figure 1 which depicts the fixing collar to be a portion of 7.  The fact that the fixing collar disclosed by Sinn et al. includes additional portions, does not discredit Sinn et al. teaching of the fixing collar, because the claims are written in inclusive or open-ended language which do not exclude additional elements (see MPEP 2111.03).

Also, the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


In response to Applicant’s arguments, see Remarks, Page 13, last paragraph to Page 14, line 8, with respect to Claim 6, Applicant’s arguments (Page 14, lines 4-7) are not clear in context.  An “element fixed to an outer face” is not required by Claim 6 to be surrounded by the fixing opening.  Rather, Claim 6 requires “the fixing opening is around the fixing collar”.  The sole Figure of Sinn et al., shows the maximum I.D. of 5, the horizontal portion of 5 in contact with 6 (below 13 in sole Figure) is “around” the left side of 6 to left of 9, i.e. the fixing collar.  The fixing opening and the fixing collar are in two separate element, namely 5 and 6 respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba who can be reached at 464 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
03/17/2021

/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746